                                           Case 3:20-cv-01693-JSC Document 122 Filed 07/30/21 Page 1 of 8




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       ELIZABETH BELYEA, et al.,                         Case No. 20-cv-01693-JSC
                                                         Plaintiffs,
                                   8
                                                                                             ORDER RE: DEFENDANTS’ MOTION
                                                    v.                                       TO STAY PENDING APPEAL
                                   9

                                  10       GREENSKY, INC., et al.,                           Re: Dkt. No. 105
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13           Plaintiffs bring this putative class action against GreenSky of Georgia, LLC and GreenSky,

                                  14   LLC (collectively “GreenSky”) alleging violation of California’s consumer protection, lending

                                  15   and credit services laws. The Court denied GreenSky’s motion to compel arbitration concluding

                                  16   that GreenSky had failed to show that it was undisputed that Plaintiffs agreed to the Arbitration

                                  17   Provision.1 GreenSky has appealed the Court’s Arbitration Order and seeks a stay of proceedings

                                  18   here pending adjudication of that appeal. (Dkt. No. 105.) Having considered the parties’ briefs

                                  19   and having had the benefit of oral argument on July 29, 2021, the Court GRANTS IN PART the

                                  20   motion to stay pending appeal. Because the Court applied the wrong legal standard in denying the

                                  21   motion to compel arbitration, where, as here, there are disputed facts regarding whether the

                                  22   parties’ formed an agreement to arbitrate, GreenSky’s challenge appeal of the Court’s Order raises

                                  23   a serious legal issue and the balance of hardships tips in its favor with respect to those Plaintiffs

                                  24   and putative class members for whom there is a dispute if they entered into a valid arbitration

                                  25   agreement.

                                  26           //

                                  27
                                       1
                                        All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. § 636(c).
                                  28
                                       (Dkt. Nos. 4, 11, 77, 78, 79.)
                                          Case 3:20-cv-01693-JSC Document 122 Filed 07/30/21 Page 2 of 8




                                   1                                              BACKGROUND

                                   2           Elizabeth Belyea filed this putative class action in the Superior Court for the County of San

                                   3   Francisco against GreenSky alleging violations of California’s lending and credit services laws, as

                                   4   well as consumer protection laws. (Dkt. No. 1-1at 5.) GreenSky thereafter removed the action to this

                                   5   Court under the Class Action Fairness Act, 28 U.S.C. § 1332(d)(2)(A) (“CAFA”). (Dkt. No. 1.) Less

                                   6   than a week later, GreenSky filed a motion to compel arbitration which the Court denied finding that

                                   7   had GreenSky failed to prove by a preponderance of the evidence that Belyea agreed to arbitrate. (Dkt.

                                   8   No. 40.) Belyea thereafter filed a motion for leave to file an amended complaint, and following

                                   9   GreenSky’s stipulation to amendment, the first amended complaint (FAC) was filed. (Dkt. Nos. 46, 50,

                                  10   52.) The FAC added Heidi Barnes, Hazel Lodge, and David Ferguson as representative plaintiffs. In

                                  11   response to the FAC, GreenSky moved to dismiss Ms. Barnes’ claims and to compel arbitration of Ms.

                                  12   Belyea, Ms. Lodge, and Mr. Ferguson’s claims. (Dkt. Nos. 54, 55, 56, 57, 58.) The Court granted in
Northern District of California
 United States District Court




                                  13   part and denied in part the motion to dismiss Ms. Barnes’ claims and denied the motions to compel

                                  14   arbitration of the other plaintiffs’ claims. (Dkt. Nos. 91, 92.) Plaintiffs subsequently filed the now

                                  15   operative Second Amended Complaint which GreenSky has answered. (Dkt. Nos. 95, 102.)

                                  16           GreenSky has appealed the Court’s Arbitration Order and moves to stay proceedings here

                                  17   pending disposition of that appeal. (Dkt. Nos. 93, 102.) That motion is fully briefed and Plaintiffs’

                                  18   motion for leave to file a sur-reply to address additional authority cited in GreenSky’s reply brief and

                                  19   correct a citation error in their reply brief, which GreenSky opposes, is also pending. (Dkt. Nos. 113,

                                  20   119.) Plaintiffs’ motion for leave to file a sur-reply is GRANTED. Following completion of the

                                  21   briefing on the motion to stay, the Ninth Circuit issued its decision in Hansen v. LMB Mortg. Servs.,

                                  22   Inc., No. 20-15272, ---F.3d---, 2021 WL 2386391 (9th Cir. June 11, 2021), vacating and remanding a

                                  23   district court’s order denying a motion to compel arbitration based on disputes of fact regarding

                                  24   whether the parties had formed an agreement to arbitrate. The Court requested supplemental briefing

                                  25   from the parties regarding Hansen’s impact on the Arbitration Order, which is also complete. (Dkt.

                                  26   Nos. 110, 117, 118.)

                                  27                                                DISCUSSION

                                  28           A district court’s order denying a motion to compel arbitration does not automatically
                                                                                           2
                                          Case 3:20-cv-01693-JSC Document 122 Filed 07/30/21 Page 3 of 8




                                   1   result in a mandatory stay of proceedings pending appeal of that order. See Britton v. Co-op

                                   2   Banking Group, 916 F.2d 1405, 1412 (9th Cir. 1990). A stay pending appeal is a matter of a

                                   3   judicial discretion, not of right. Lair v. Bullock, 697 F.3d 1200, 1203 (9th Cir. 2012) (citing Nken

                                   4   v. Holder, 556 U.S. 418, 433 (2009)). “The party requesting a stay bears the burden of showing

                                   5   that the circumstances justify an exercise of [the Court’s] discretion.” Nken, 556 U.S. at 433.

                                   6          In deciding whether to exercise that discretion, courts consider the following factors:

                                   7                  (1) whether the stay applicant has made a strong showing that he is
                                                      likely to succeed on the merits; (2) whether the applicant will be
                                   8                  irreparably injured absent a stay; (3) whether issuance of the stay will
                                                      substantially injure the other parties interested in the proceeding; and
                                   9                  (4) where the public interest lies.
                                  10   Id. (citation omitted). In weighing these factors, courts apply a “sliding scale,” whereby the

                                  11   elements of the test are balanced “so that a stronger showing of one element may offset a weaker

                                  12   showing of another.” Leiva–Perez v. Holder, 640 F.3d 962, 964 (9th Cir. 2011). In particular, a
Northern District of California
 United States District Court




                                  13   moving party who under the first factor cannot satisfy a strong likelihood of success, must at

                                  14   minimum show that its appeal presents “a substantial case on the merits.” Id. at 966. Courts

                                  15   alternatively articulate this lesser threshold as whether “serious legal issues” are raised. See

                                  16   Abbassi v. INS, 143 F.3d 513, 514 (9th Cir. 1998). “[A] party satisfying this lower threshold under

                                  17   the first Nken factor must [also] demonstrate that the balance of hardships under the second and

                                  18   third factors tilts sharply in its favor.” Jimenez v. Menzies Aviation Inc., No. 15-CV-02392-WHO,

                                  19   2015 WL 5591722, at *2 (N.D. Cal. Sept. 23, 2015) (internal citation and quotation marks

                                  20   omitted).

                                  21          GreenSky contends that its appeal raises serious legal questions and that its faces

                                  22   irreparable injury if proceedings here are not stayed pending appeal.

                                  23   A. Serious Legal Questions

                                  24          The first Nken factor requires the moving party to demonstrate either a “likelihood of

                                  25   success on the merits” or “a substantial case on the merits” or that “serious legal questions are

                                  26   raised.” Leiva-Perez, 640 F.3d at 968. GreenSky does not argue a likelihood of success on the

                                  27   merits and instead focuses on whether its appeal raises serious legal issues. That defendants are

                                  28   seeking review of an adverse order does not automatically give rise to serious legal issues; rather,
                                                                                          3
                                          Case 3:20-cv-01693-JSC Document 122 Filed 07/30/21 Page 4 of 8




                                   1   “[i]n the Ninth Circuit, ‘serious legal questions’ often concern constitutionality, issues concerning

                                   2   a split of authority, or questions of law.” Newmark Realty Cap., Inc. v. BGC Partners, Inc., No.

                                   3   16-CV-01702-BLF, 2018 WL 10701601, at *3 (N.D. Cal. July 16, 2018).

                                   4          GreenSky identifies the following serious questions as presented by its appeal: (1) the

                                   5   Court failed to rule on its equitable estoppel argument; (2) there is a split of opinion among district

                                   6   courts regarding enforcement of the same arbitration agreement here; (3) there is a split of opinion

                                   7   among district courts interpreting the Ninth Circuit’s decision in Norcia v. Samsung

                                   8   Telecommunications Am., LLC, 845 F.3d 1279, 1284 (9th Cir. 2017); and (4) this appeal raises

                                   9   issues of first impression. Plaintiffs maintain that none of these factors weigh in favor of a stay.

                                  10          First, GreenSky’s argument that the Court failed to address its equitable estoppel argument

                                  11   does not raise a serious legal issue. The Court only needed to reach the equitable estoppel

                                  12   argument if it found a valid agreement, not where, as here, there were “disputed facts about
Northern District of California
 United States District Court




                                  13   whether the parties actually formed an agreement to arbitrate.” Berman v. Freedom Fin. Network,

                                  14   LLC, No. 18-CV-01060-DMR, 2018 WL 2865561, at *5 (N.D. Cal. June 11, 2018).

                                  15          Second, that there is a split of authority among district courts—outside the Ninth Circuit—

                                  16   about whether the GreenSky arbitration agreement is valid and enforceable does not raise a serious

                                  17   legal question given that (1) each case presented distinct facts, and (2) whether the parties formed

                                  18   an agreement to arbitrate is a question of state law. As the Court noted in its first order denying

                                  19   GreenSky’s motion to compel arbitration when distinguishing the Alfortish and Terlizzi cases:

                                  20   “Both cases, however, are factually inapposite as in both the plaintiffs admitted that they signed

                                  21   documents agreeing to be bound by the loan agreement terms.” (Dkt. No. 40 at 12 (citing

                                  22   Alfortish v. GreenSky, LLC, No. CV 16-15084, 2017 WL 699830, at *2 (E.D. La. Feb. 22, 2017);

                                  23   Terlizzi v. Altitude Mktg., Inc., No. 16-CV-1712-WJMSTV, 2018 WL 2196090, at *8 (D. Colo.

                                  24   May 14, 2018).) In the most recent case, Wright v. Greensky, Inc., No. 20-CV-62441, 2021 WL

                                  25   2414170, at *16 (S.D. Fla. June 14, 2021), the district court found that the plaintiff “chose to draw

                                  26   upon the loan amount.” Id. at *16. Here, in contrast, each Plaintiff disputed that they authorized

                                  27   use of the Shopping Pass such that:

                                  28                  GreenSky’s evidence that the merchant charged Plaintiffs’ accounts
                                                                                         4
                                          Case 3:20-cv-01693-JSC Document 122 Filed 07/30/21 Page 5 of 8



                                                      after the loan agreements were mailed does not dispute Plaintiffs’
                                   1                  evidence that the entire transaction was complete on the day they
                                                      applied for the loans through the merchants and that they took no steps
                                   2                  subsequent to that day to authorize transfer of funds to the merchants.
                                                      Plaintiffs’ receipt of the loan agreement with the Arbitration
                                   3                  Provision after the transaction had already occurred cannot constitute
                                                      their agreement to arbitrate.
                                   4
                                       (Dkt. No. 91 at 12.) Thus, while a split of authority can provide a basis for a stay, see Pokorny v.
                                   5
                                       Quixtar, Inc., No. 07–00201 SC, 2008 WL 1787111 at *2 (N.D. Cal. Apr. 17, 2008), that general
                                   6
                                       principle is inapplicable here given that the basis for the Court’s decision was not a different
                                   7
                                       interpretation of the same legal issue, but rather the different factual record before the Court.
                                   8
                                              Third, GreenSky’s argument that there is a split in authority—caused by this Court’s
                                   9
                                       Arbitration Order—regarding interpretation of the Ninth Circuit’s decision in Norcia is little more
                                  10
                                       than a rehash of arguments that the Court considered and rejected. See Jimenez v. Menzies
                                  11
                                       Aviation Inc., No. 15-CV-02392-WHO, 2015 WL 5591722, at *2 (N.D. Cal. Sept. 23, 2015)
                                  12
Northern District of California




                                       (“rais[ing] similar arguments to those made in its motion to compel arbitration” rather than any
 United States District Court




                                  13
                                       substantively new arguments fails to raise a serious legal issue for purposes of a stay pending
                                  14
                                       appeal). The Court is not bound by other district court decisions—it is bound by the Ninth
                                  15
                                       Circuit—and it applied the Ninth Circuit’s holding in Norcia—that failing to opt out of an
                                  16
                                       arbitration agreement is insufficient to constitute assent to the agreement—to the facts here. That
                                  17
                                       GreenSky disagrees with the Court’s ruling does not in and of itself raise a serious legal question.
                                  18
                                              Fourth, GreenSky’s argument that the Court decided an issue of first impression with
                                  19
                                       respect to its finding as to Ms. Lodge’s second loan, fails to raise a serious legal question because
                                  20
                                       again, as Plaintiffs point out, the argument is not that the Court applied the wrong test, but rather
                                  21
                                       an objection to the way the Court applied the test. This does not give rise to an issue of first
                                  22
                                       impression. See Guifu Li v. A Perfect Franchise, Inc., No. 5:10-CV-01189-LHK, 2011 WL
                                  23
                                       2293221, at *4 (N.D. Cal. June 8, 2011) (finding that defendant failed to raise a serious legal
                                  24
                                       question where its argument was not that the court applied the wrong test, but rather that the court
                                  25
                                       misapplied the test that all the parties agreed was the proper test).
                                  26
                                              The Court, however, finds that GreenSky’s appeal raises a serious legal issue given that the
                                  27
                                       Court applied the incorrect legal standard to the determination of whether the parties’ formed an
                                  28
                                                                                          5
                                          Case 3:20-cv-01693-JSC Document 122 Filed 07/30/21 Page 6 of 8




                                   1   agreement to arbitrate. The Court applied a summary judgment standard to GreenSky’s motion to

                                   2   compel arbitration and found that GreenSky had not shown by an undisputed preponderance of

                                   3   evidence that the parties formed a valid agreement given Plaintiffs’ attestations of lack of

                                   4   knowledge and consent. While neither party addressed the applicable legal standard, where, as

                                   5   here, the party moving to compel had not shown based on undisputed facts that the parties formed

                                   6   an agreement to arbitrate, this Court followed other cases in this district and denied the motion to

                                   7   compel arbitration finding that GreenSky had not met its burden. However, under Section 4 of the

                                   8   FAA “[i]f the making of the arbitration agreement or the failure, neglect, or refusal to perform the

                                   9   same be in issue, the court shall proceed summarily to the trial thereof.” 9 U.S.C. § 4; see also

                                  10   Hansen v. LMB Mortg. Servs., Inc., 1 F.4th 667, 672 (9th Cir. 2021) (“once a district court

                                  11   concludes that there are genuine disputes of material fact as to whether the parties formed an

                                  12   arbitration agreement, the court must proceed without delay to a trial on arbitrability and hold any
Northern District of California
 United States District Court




                                  13   motion to compel arbitration in abeyance until the factual issues have been resolved.”).

                                  14   Accordingly, if permitted, the Court would vacate its order denying the motion to compel

                                  15   arbitration, order the parties to brief the motion under the proper legal standard, and proceed to

                                  16   trial if necessary to resolve any disputed factual issues.

                                  17           The Court thus concludes that the existence of a serious legal question weighs in favor of

                                  18   stay.

                                  19           2. Irreparable Harm and Balance of Hardships

                                  20           The second and third Nken factors concern whether the moving party “will be irreparably

                                  21   injured absent a stay,” and “whether issuance of the stay will substantially injure the other

                                  22   parties.” Nken, 556 U.S. at 419. Here, GreenSky argues that the time and expense of litigating the

                                  23   case pending appeal weighs in favor of a stay. While courts routinely reject such arguments, the

                                  24   Court finds that the argument is compelling here with respect to the claims of those plaintiffs

                                  25   subject to the Court’s arbitration order given that the Court concedes that it applied the wrong

                                  26   legal standard. See Durruthy v. Charter Commc'ns, LLC, No. 20-CV-1374 W (MSB), 2021 WL

                                  27   254194, at *2 (S.D. Cal. Jan. 25, 2021) (granting motion to stay where defendants “will lose the

                                  28   advantages of arbitration if the Ninth Circuit ultimately reverses the order, the harm to [defendant]
                                                                                          6
                                          Case 3:20-cv-01693-JSC Document 122 Filed 07/30/21 Page 7 of 8




                                   1   would be irreparable.”). Further, as noted at oral argument, it is unclear how the Court could

                                   2   certify a class of individuals allegedly subject to the arbitration agreement given the individualized

                                   3   factual disputes regarding whether these putative class members entered into a valid arbitration

                                   4   agreement with GreenSky. See B.F. v. Amazon.com Inc., No. C19-910-RAJ-MLP, 2020 WL

                                   5   3548010, at *4 (W.D. Wash. May 15, 2020), report and recommendation adopted sub nom. B.F.

                                   6   by & through Fields v. Amazon, No. C19-910 RAJ-MJP, 2020 WL 3542653 (W.D. Wash. June

                                   7   30, 2020) (“Given the limited context of Amazon’s interlocutory appeal of the order denying

                                   8   compulsion of arbitration, and that the potential class-action litigation expenses would negate the

                                   9   cost-limiting purpose of arbitration, this factor weighs in favor of Amazon.”).

                                  10          However, this is only true as to the claims of those who allegedly entered into arbitration

                                  11   agreements with GreenSky. GreenSky concedes that Plaintiff Barnes and others similarly situated

                                  12   are not subject to arbitration. (Dkt. No. 105 at 33.) While GreenSky makes a perfunctory
Northern District of California
 United States District Court




                                  13   argument that Ms. Barnes’ claims should be stayed pending arbitration, it has failed to show any

                                  14   basis for doing so given that there is no dispute regarding whether her claims are subject to

                                  15   arbitration—they are not. The cases GreenSky relies upon are inapposite. See Brown v. MHN

                                  16   Gov't Servs., Inc., No. C 12-5109 SI, 2014 WL 2472094, at *1 (N.D. Cal. June 3, 2014)

                                  17   (“Plaintiffs in all three cases signed the same arbitration agreement.”); In re Apple iPhone 3G

                                  18   Prod. Liab. Litig., No. C 09-02045 JW, 2010 WL 9517400, at *2 (N.D. Cal. Dec. 9, 2010)

                                  19   (granting a stay pending “the Supreme Court’s decision in Conception [because it] could likely

                                  20   simplify the legal questions in the present case and thus a stay will conserve judicial resources.”).

                                  21   GreenSky has thus failed to show any basis for staying Ms. Barnes’ claims or those of other class

                                  22   members who are not subject to arbitration.

                                  23          Accordingly, the Court concludes that a partial stay is appropriate here. Given the Court’s

                                  24   findings regarding its arbitration order, the balance of hardships tips heavily in GreenSky’s favor

                                  25   with respect to continuing to litigate those claims. However, the balance of hardships tips heavily

                                  26   in Plaintiff’s favor with respect to Plaintiff Barnes and those putative class members not subject to

                                  27   the Court’s arbitration order as these claims will be litigated in this Court regardless of the

                                  28   disposition of the Court’s arbitration order.
                                                                                          7
                                          Case 3:20-cv-01693-JSC Document 122 Filed 07/30/21 Page 8 of 8




                                   1          C. The Public Interest

                                   2          Finally, the Court considers the public interest. Congress has expressed a strong public

                                   3   interest in arbitration through the FAA. Moses H. Cone Mem'l Hosp. v. Mercury Constr. Corp.,

                                   4   460 U.S. 1, 24 (1983); A.G. Edwards & Sons, Inc. v. McCollough, 967 F.2d 1401, 1404 n.2 (9th

                                   5   Cir. 1992) (“strong federal policy encouraging arbitration as a prompt, economical and adequate

                                   6   method of dispute resolution for those who agree to it”) (internal citation and quotation marks

                                   7   omitted). The public interest favors staying the claims of those Plaintiffs and class members

                                   8   subject to the Court’s arbitration order. See Zaborowski v. MHN Gov’t Servs., Inc., No. C 12-

                                   9   05109 SI, 2013 WL 1832638, at *3 (N.D. Cal. May 1, 2013) (“Thus, contrary to public policy,

                                  10   judicial resources will be wasted if this case proceeds all the way to trial, only for the Court to

                                  11   later discover that the case should have proceeded through arbitration.”). In contrast, there is no

                                  12   public interest in favor of staying the claims of Plaintiff Barnes and the other putative class
Northern District of California
 United States District Court




                                  13   members who are not subject to the Court’s arbitration order.

                                  14                                              CONCLUSION

                                  15          For the reasons stated above, GreenSky’s motion for stay pending appeal is GRANTED IN

                                  16   PART. (Dkt. No. 105.) The stay is as to Plaintiffs Elizabeth Beylea, Hazel Lodge, David

                                  17   Ferguson, and any putative class members for whom there is likewise a dispute as to whether they

                                  18   entered into a valid arbitration agreement with GreenSky. The claims of Plaintiff Barnes and other

                                  19   similarly situated putative class members are not stayed.

                                  20           As directed at the hearing, the parties are ordered to meet and confer via videoconference

                                  21   regarding GreenSky’s appeal. The Court sets a further video status conference for August 19,

                                  22   2021 at 1:30 p.m. to discuss the results of the parties’ meet and confer efforts.

                                  23

                                  24          IT IS SO ORDERED.

                                  25   Dated: July 30, 2021

                                  26

                                  27
                                                                                                      JACQUELINE SCOTT CORLEY
                                  28                                                                  United States Magistrate Judge
                                                                                          8
